Exhibit 10.14

 

 

July 20, 2017

 

 

Mr. Kevin M. Canty

[XXXXX]

[XXXXX]

 

Dear Kevin,

 

I am pleased to offer you the position of Chief Operating Officer with Ichor
Systems, Inc.  Should you accept our offer, your home office will be in Fremont,
CA reporting directly to the Chief Executive Officer. The purpose of this letter
is to confirm with you the specifics of your offer, consistent with the terms
below.

 

Start Date

Your tentative date of hire is August 7, 2017.

 

Salary

Your base salary will be $11,923.08 biweekly, which when annualized is
equivalent to $310,000.00 per year.

 

Work Classification

Your position will be full-time, and is considered exempt for purposes of
federal wage-hour law, which means that you will not be eligible for overtime
pay.

 

Incentive Bonus

You are eligible to participate in the Company’s performance incentive program.
This program is subject to the terms and conditions of the plan and at the
discretion of the Board of Directors.  Your target bonus is 50% of your annual
base salary.  This bonus is based on companywide financial metrics and
successful completion of established MBOs.  This plan is subject to change at
any time at the Company’s discretion.

 

Equity Incentive

You will be eligible to participate in the Ichor Holdings, 2016 Omnibus
Incentive Plan, and will be granted a non-statutory option to acquire 60,000
shares of stock, and 20,000 RSUs, per the terms of the plan.  You will receive
plan documents under separate cover following the next meeting of the Board of
Directors in August.

 

Benefits

Your participation in the benefit programs, including medical and dental
insurance, will begin the first day of the month following your date of hire as
long as you have completed your enrollment as required. You will have thirty
(30) days from your date of hire to enroll yourself and eligible dependents in
the health and welfare benefit programs. You will also be eligible to
participate in the 401(k) Retirement Savings Plan.

 

Paid Time Off (PTO)  

You will accrue 3.70 hours of paid time off (PTO) time bi-weekly.  This is
equivalent to two (2) weeks and two (2) days of PTO time per year.  

 

Sick Time

Upon completion of ninety days (90) of employment, you will receive twenty-four
hours (24) of sick time.

 

Direct Deposit

As a condition of employment, you will be required to accept payment of salary
or wages by direct deposit or Pay Card.

 

Background Check & Drug Test

Ichor Systems maintains a pre-employment drug and alcohol testing policy, a
practice designed to prevent the hiring of individuals whose use of illegal
drugs or alcohol may indicate a potential for impaired or unsafe job
performance.  Applicants are required to complete the pre-employment drug
screening within 48 hours of offer acceptance.  Failure to complete the drug
screen within the specified time frame will nullify this offer of
employment.  This offer of employment is contingent upon successful completion
of the drug screen and background checks.

 

Per company policy, your employment with Ichor Systems is at will.  This means
that either you or Ichor Systems may terminate the employment relationship at
any time, with or without cause, with or without notice.

--------------------------------------------------------------------------------

 

With respect to the nature of your employment relationship with Ichor Systems,
this constitutes the full, complete, and final agreement between you and Ichor
Systems.  Additionally, no element or elements of the compensation plan listed
above can be assigned or transferred by you to any other person, company, or
entity of any type.

 

As a new employee of Ichor Systems you will be required to complete an employee
information sheet and an I-9 form.   On your first day of work please bring
appropriate documentation of proof that you are presently eligible to work in
the United States for I-9 purposes.

 

This offer of employment, if not previously accepted by you, will expire three
(3) days from the date of this letter.

 

If you wish to accept this offer, please sign, date, and return the enclosed
copy of this letter to the Human Resources Department. Please sign, date and
retain a copy for your records.

 

Kevin, we are excited to have you join the Ichor team and trust that this letter
finds you mutually excited about your new employment with us! Should you have
any questions, please contact me at [XXXXX] or email if that is more convenient.
I welcome you to Ichor!

 

Sincerely,

 

/s/ Jennifer S. Speer

 

Jennifer S. Speer

Vice President of Human Resources

 

 

ACKNOWLEDGEMENT

 

I, the undersigned, understand and agree to the terms and conditions of
employment set forth in this letter.  I understand and agree that the terms of
this letter supersede any and all prior or contemporaneous agreements and/or
promises concerning the terms of my employment and that there are no other
promises, expressed or implied, concerning the terms of my employment with Ichor
Systems, Inc., other than those expressly set forth or reference herein.

 

 

/s/ Kevin Canty

 

July 21, 2017

Kevin Canty

 

Date

 